Citation Nr: 0418844	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  95-40 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a cervical spine 
disorder.

Entitlement to service connection for a lumbar spine 
disorder.

Entitlement to service connection for a bilateral shoulder 
disorder.

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1958 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for a cervical spine disorder, a 
lumbar spine disorder, a bilateral shoulder disorder, and 
hypertension.

The Board remanded the claims in February 1998, November 
2001, and May 2003 for further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran's cervical spine disorder had its origins in service.

3.  The evidence of record does not reasonably show that the 
veteran's lumbar spine disorder had its origins in service.

4.  There is no clinical evidence of record documenting a 
current bilateral shoulder disorder.

5.  The veteran's hypertension was not manifest in service or 
for many years thereafter.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  A lumbar spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  A bilateral shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

4.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. § 1131, 1132, 1133 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was codified at 
38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendment to 
38 C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained or attempted to obtain records corresponding to 
medical treatment reported by the veteran and has afforded 
him a VA examination to assess nature and etiology of his 
claimed disorders.  There is no indication of additional 
relevant medical evidence that the RO has not obtained or 
attempted to obtain with regard to these claims.  In a 
November 2002 statement, the veteran indicated that all 
medical records had been sent to the RO.  A March 2003 letter 
requested a release from the veteran in order for VA to 
obtain private treatment records that would have been helpful 
in establishing his claim.  The veteran did not provide the 
release.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an April 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

In the present case, regarding the issues presently before 
the Board, a substantially complete application was received 
in September 1994.  Thereafter, in a rating decision dated in 
December 1994 those issues were denied.  Only after the 
rating action was promulgated did the AOJ, in April 2001, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  The veteran was 
also issued supplemental statements of the case (SSOCs) in 
January 2002, October 2003 and January 2004.  These SSOCs 
documented the evidence used to evaluate the veteran's claims 
and supplied the veteran with the appropriate regulations 
regarding VA's duty to assist the veteran with his claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F 3d 1369 (2004) (There is no implicit 
exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter that under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421-22.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and SSOCs 
were provided to the veteran in January 2002, October 2003 
and January 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and respond to VA notices.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

II.  Service Connection for Cervical and Lumbar Spine 
Disorders

Factual Background

Service medical records indicate that the veteran was 
documented to have complained of back pains in October 1958.  
The physician noted there was no herniated nucleus pulposus.  
He also noted minimal sciatic pain.  A February 1959 service 
medical record noted complaints of a stiff back.  No injury 
was reported in either instance.

An undated letter from the veteran's private chiropractor, 
J.H., stated that the veteran was diagnosed with chronic 
cervical dysfunction as a result of advanced cervical disc 
degeneration, arthritic spur formation, and subluxation, 
resulting in cervical radiculopathy into the right upper 
extremity.  He also noted that C5-6 and C6-7 herniations were 
probable.  The chiropractor stated that it was "difficult to 
comment on the connection between the military experiences 
and the present condition however it is likely that the 
injuries did take place from such activities the question is 
did these injuries degenerate in time to produce the present 
condition?  There is no way to be exact in this situation [he 
felt it was] reasonable (sic) to assume that there could be a 
connection." (emphasis added)

A September 1984 private chiropractic treatment note 
reflected that the veteran was being treated for lumbosacral 
strain that was noted to be secondary to his structural 
imbalance precipitated by his left leg prosthesis.

A September 1986 private treatment note reflected that the 
veteran complained of increased low back pain.  X-rays taken 
of the lumbar spine were interpreted as showing some 
narrowing of L5-S1 with some anterior osteophyte formation 
present.  The diagnosis was rule out lumbar disc syndrome.  
No comments were offered with regard to the etiology of this 
disorder.

A March 1989 letter from a private physician noted a 
diagnosis of lumbar strain.

A November 1994 letter from a private chiropractor, J.H., 
stated that the veteran reported a history of injuries he 
received during the military.  The veteran reported that his 
injuries were sustained during martial arts training.  The 
chiropractor noted it was "logical that being subjected to 
full contact martial arts and the consequent neck injuries 
and subsequent degeneration, may be responsible for the 
present complaint."  (emphasis added)

The veteran testified before a hearing officer at a hearing 
held at the RO in December 1995.  The veteran testified that 
he had several back injuries during service.  He stated that 
he landed on his back in a river and was taped up at the 
time.  He was given pills and liniment as treatment.  He also 
stated he was injured during several take down throws in the 
judo pit.  The stated that on many occasions he was treated 
by a corpsman in the field and treatment was never recorded 
in his service medical records.  The veteran reported that he 
sought treatment from a chiropractor after service.  He 
indicated that he was actively pursuing his treatment records 
from that period of time.

A November 1996 letter from the veteran's private 
chiropractor, J.I., stated that he treated the veteran 
between 1964 and 1970.  He stated that the veteran's symptoms 
at that time included neck, back and left sciatic pain that 
radiated down the posterior aspect of the left leg to just 
above the knee.  He stated that the veteran reported that his 
pain began following several injuries he suffered during 
military service in 1958 and 1959.  In March 2003, the 
veteran was asked to provide a release in order for VA to 
obtain any available treatment records from this private 
chiropractor.  The veteran did not provide a release, nor did 
he submit the records on his own behalf.

A July 1997 VA cervical spine MRI report noted degenerative 
changes at multiple levels of the cervical spine, worse at 
C5-6 and C6-7, with minimal narrowing of the left C6-7 
foramen.

September 1997 private treatment notes indicated that the 
veteran complained of neck pain down his right side into the 
shoulder and into the right hand.  He reported repeated 
trauma in the judo pit while serving in the military in 1958.  
No diagnosis was noted.

A September 1997 private x-ray report noted a history of neck 
pain.  The x-rays were interpreted as showing severe cervical 
spondylosis.

An April 1998 VA examination report noted that the examiner 
reviewed the veteran's claims folder.  He diagnosed the 
veteran with degenerative disc disease and degenerative 
arthritis of the cervical and lumbar spines.  The examiner 
stated that "service medical record do not list any 
significant lower back or neck injuries, and show no 
consistent pattern of veteran seeking treatment for either 
low back or neck pain.  As such, examiner cannot establish 
any connection between the above diagnoses and veteran's 
period of military service."

An April 1998 VA treatment note indicated that the veteran 
had a history of spinal osteoarthritis/spinal stenosis.  The 
physician noted that the veteran had been receiving 
chiropractic treatment since 1964.  An April 1998 VA x-ray 
report noted degenerative spondylosis with multilevel disc 
derangement, osteophytosis, bilateral foraminal encroachment 
and apophyseal degenerative joint disease.

A June 1998 letter from the veteran's private chiropractor, 
V.G., stated that the veteran was being treated for a chronic 
cervical condition.  The veteran had furnished a history for 
the chiropractor that included sustaining several back 
injuries during military training.  The chiropractor noted 
that a September 1997 x-ray was interpreted as showing severe 
cervical spondylosis with neural foraminal encroachment.  He 
went on to note that this was not a condition that occurred 
over a short period of time.  He stated it was a long-term 
condition that evolved over time, usually after multiple 
incidences of repetitive injury.  He concluded by stating 
that the veteran's condition was chronic and "could very 
well be related to the injuries sustained while 
[participating in training]." (emphasis added)

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
arthritis, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service medical records reflect that the veteran was treated 
twice during service for complaints of back pains.  No 
diagnosis was offered in either instance, and the records do 
not otherwise reflect injuries or complaints related to the 
veteran's back or neck.

With regard to the November 1996 statement from a private 
chiropractor referring to treatment the veteran had between 
1964 and 1970, the Board recognizes that evidence pertaining 
to such treatment could support the veteran's claim.  
However, the information contained in the letter refers only 
to the complaints of the veteran and the duration of the 
treatment.  There are no underlying records regarding such 
treatment of record.  This statement was, however, furnished 
at a point well after the periods of treatment in question.  
Moreover, VA has attempted to obtain such associated 
treatment records that may exist as information contained 
therein could be beneficial to the veteran's claim.  However, 
the veteran failed to respond to a March 2003 letter seeking 
a release for such records.  The letter, written over thirty 
years after such treatment was provided, does not, in and of 
itself, serve as an adequate basis for a grant of service 
connection for either a back or neck disorder.

The Board is aware that several private chiropractors' 
opinions have identified a relationship between, at least the 
veteran's cervical spine disorder, and service.  However, 
such opinions expressed in terms of "could be a 
connection," "may be responsible," and "could very well 
be" can be considered speculative at best.  The Court has 
held on numerous occasions that medical opinions that are 
speculative, general or inconclusive in nature are of little, 
if any, probative value.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); Sacks v. West, 11 Vet. App. 314, 316-7 (1998); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, the Board 
finds that the private chiropractors' opinions of record are 
too speculative to be evidence that adequately supports the 
veteran's claims.  In addition,  the April 1998 VA examiner, 
who had reviewed the veteran's claims folder, stated that he 
could "not establish any connection between the [veteran's] 
diagnoses and [his] period of military service."  This 
opinion is informed and reasoned and is found to outweigh the 
other evidentiary items previously discussed.  Accordingly, 
service connection for cervical spine and lumbar disorders is 
denied.

III.  Service Connection for Bilateral Shoulder Disorder

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to a bilateral shoulder 
disorder.

The veteran testified before a hearing officer at a December 
1995 hearing.  He stated that his shoulders were injured on 
several occasions when his back and neck were also injured.

An April 1998 VA examination report noted that the examiner 
reviewed the veteran's claims folder.  He noted no 
abnormalities of the upper extremities.

Analysis

The Board notes that the veteran has complained of bilateral 
shoulder pain.  Service medical records are silent for 
complaints, findings or treatment related to such.  In 
addition, treatment notes of record do not reflect treatment 
or a diagnosis related to the bilateral shoulders.  The April 
1998 VA examiner stated there were no abnormalities noted in 
the upper extremities.  In the absence of a currently 
diagnosed bilateral shoulder disorder, service connection for 
such is denied.

IV.  Service Connection for Hypertension

Factual Background

Service medical records indicate blood pressure readings of 
124/80 on the September 1957 entrance examination report and 
118/68 on the January 1961 separation examination report.

An April 1984 private treatment note, which reflected 
treatment for a different disorder, recorded a blood pressure 
reading of 112/84.

An April 1994 private treatment note reported a history of 
hypertension.  The veteran reported he had been diagnosed 
with hypertension three to four years before.

The veteran testified before a hearing officer at a December 
1995 hearing.  He stated that he was first diagnosed with 
hypertension ten years before.  The veteran testified that 
his hypertension was secondary to the sedentary lifestyle he 
had to lead because of his arthritis.

An April 1998 VA treatment note recorded a blood pressure 
reading of 132/98.  The physician noted a history of 
hypertension.


Criteria

Service connection may be granted for hypertension, if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1133; 38 C.F.R.  
§§ 3.307, 3.309.

Analysis

The Board notes that two blood pressure readings were noted 
while the veteran was on active duty.  These readings show 
that his diastolic pressure was found to be below 90 mm., and 
that his systolic pressure was found to be below 160 mm.  
Pursuant to 38 C.F.R. § 4.104, Diagnostic Code (2003), the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Under this criteria, the 
veteran's in-service blood pressure readings do not support a 
finding that he had hypertension during service.

The Board has reviewed the veteran's post-service treatment 
records.  Although these records confirm that the veteran has 
been diagnosed with hypertension, there is no medical 
evidence associating the veteran's current diagnosis of 
hypertension with his military service.  As discussed above, 
the earliest indication of hypertension was a 1994 treatment 
record reflecting a three to four year history of 
hypertension, which was many years after his final separation 
from service.  There is no medical evidence dated prior to 
that date suggesting a pattern of elevated blood pressure 
readings or that he had been diagnosed with chronic 
hypertension.

The Board is aware of the veteran's contentions that his 
hypertension has resulted from a sedentary lifestyle, which 
was necessary because of arthritis, which he attributed to 
service.  However, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the etiology of his hypertension are not 
probative in that regard.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In light of the aforementioned evidence, which shows that 
inservice blood pressure readings were within ranges of 
normal, and that the first diagnosis of chronic hypertension 
does not appear in the record until several decades after 
service, the Board concludes that there is no tenable basis 
for a finding that the veteran's claimed hypertension had its 
origins in, or is otherwise related to, service.

ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for a bilateral shoulder 
disorder is denied.

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



